Citation Nr: 1038885	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-25 560	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary 
artery disease.

2.  Entitlement to service connection for a lung disability, to 
include as secondary to service-connected chest wall pain with 
non-union of the sternum and service-connected nicotine 
dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In 
June 2007, the RO denied service connection for a lung condition.  
In December 2007, the RO assigned a 30 percent disability rating 
to the Veteran's service-connected coronary artery disease, 
effective August 3, 2006.

A Travel Board hearing was held in July 2010 before the 
undersigned Acting Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

During the aforementioned hearing, the Veteran submitted 
additional evidence in support of his claim, along with an 
appropriate waiver of RO consideration.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2009) (any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to April 28, 2010, the Veteran's coronary artery 
disease was manifested by a workload of greater than 5 METs and a 
left ventricular ejection fraction of greater than 50 percent.  

2.  Beginning April 28, 2010, the Veteran's coronary artery 
disease was manifested by a workload of no more than 5 METs.

3.  The Veteran did not exhibit symptoms of a lung disability in 
service; a lung disability is not etiologically related to any 
injury or disease during the Veteran's active service; a lung 
disability is not causally related to or aggravated by service-
connected chest wall pain with non-union of the sternum; and 
service connection for a lung disability secondary to service-
connected nicotine dependence is prohibited by law.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2010, the criteria for a rating in excess 
of 30 percent for coronary artery disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.104, Diagnostic 
Codes 7005, 7017 (2009).

2.  Beginning April 28, 2010, the criteria for a 60 percent 
rating for coronary artery disease have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.104, Diagnostic Codes 7005, 
7017 (2009).

3.  Service connection for a lung disability, to include as 
secondary to service-connected chest wall pain with non-union of 
the sternum and service-connected nictone dependence, is not 
warranted.  38 U.S.C.A. §§ 1103(a), 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.300(c), 3.303, 3.304, 3.310 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes 
that effective May 30, 2008, VA amended its regulations governing 
VA's duty to provide notice to a claimant regarding the 
information necessary to substantiate a claim.  The new version 
of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation 
which states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 73 
Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, 
letters dated in February 2007 and August 2007 were sent to the 
Veteran for his service connection and increased rating claims, 
respectively, in accordance with the duty to notify provisions of 
the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claims for secondary service connection and an 
increased rating; what information and evidence that VA will seek 
to provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in obtaining 
evidence, but that it was his responsibility to provide VA with 
any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
subsequent February 2009 letter provided notification as to how 
to establish service connection on a direct basis, and a July 
2009 letter reiterated the evidentiary requirements for secondary 
service connection.  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess, supra.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nonetheless, the Veteran was provided with such 
notice in May 2008.

Regarding the timing of the letters, the Board notes that the May 
2008, February and July 2009 notices were sent after the initial 
denial of the claims.  However, throughout the appeal, the 
Veteran has continually sent VA letters of explanation and 
clarification with regard to his contentions, and has submitted 
evidence pertinent to each of his claims.  Despite the notice 
being late, the AOJ did subsequently readjudicate the claims 
based on all the evidence and information in the July 2010 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the Veteran was not precluded from 
participating effectively in the processing of these claims and 
the late notice did not affect the essential fairness of the 
decision.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, and 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disabilities.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate.  Though the 
April 2010 VA heart examination report does not indicate review 
of the claims file, it addresses the Veteran's symptoms in 
relation to the appropriate rating criteria and provides 
sufficient detail to rate the heart disability.  The remaining 
examination reports are predicated on a review of the claims 
file; contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; record the relevant findings for rating the Veteran's 
coronary artery disease; and provide an opinion as to the 
etiology of the Veteran's lung condition.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claims.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  VA 
must address the evidence concerning the state of the disability 
from the time period one year before the claim for an increase 
was filed until VA makes a final decision on the claim.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Veteran is currently assigned a 30 percent disability for 
coronary artery disease under Diagnostic Codes 7005-7017.  The 
hyphenated diagnostic codes in this case indicates that the 
service-connected disability (coronary artery disease, status 
post bypass grafts and history of myocardial infarction) is 
considered arteriosclerotic heart disease (coronary artery 
disease) (Diagnostic Code 7005), associated with a residual 
condition of coronary bypass surgery (Diagnostic Code 7017).

Both codes' diagnostic criteria are the same for different levels 
of disability rating, except that Diagnostic Code 7017 also 
provides for a 100 percent disability rating for three months 
following hospital admission for surgery; thereafter, both codes 
provide that:

A 100 percent rating is warranted for chronic congestive heart 
failure, or; workload of 3 METs (metabolic equivalent) or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.

A 30 percent rating is warranted when a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran filed his claim for an increased rating in July 2007.  
Therefore, the Board will focus on evidence generated from July 
2006.  See Hart, supra.

VA treatment records reflect the Veteran underwent a stress test 
in August 2006.  Exercise and resting studies showed a small 
reversible myocardial perfusion defect in the inferior wall 
towards the apex.  A partially reversible myocardial perfusion 
defect was noted in the inferior wall towards the base with 
decreased myocardial thickening and hypokinesis.  Left 
ventricular ejection fraction was 53 percent at rest and post-
stress.  The Veteran achieved 87 percent of the predicated 
maximum heart rate at a work load of 7 METs.

Private treatment records include a stress echo report dated 
August 2007.  METs were not apparently obtained at this time, but 
the Veteran achieved 95 percent of the maximum age-predicted 
heart rate.  Additionally, the report documents normal wall 
motion and no induced arrhythmias; however, an electrocardiogram 
was positive for ischemic changes.

The Veteran was afforded a VA examination in November 2007.  The 
examiner reviewed the claims file, and noted the results of the 
Veteran's August 2006 stress test.  The Veteran reported 
experiencing shortness of breath with minimal activity.  He was 
able to walk up a flight of stairs, but only very slowly and 
often with shortness of breath and chest pain.  Because the 
Veteran was under an exercise restriction, exercise testing was 
not conducted.  However, the examiner estimated that the Veteran 
would experience dyspnea, angina, dizziness, or syncope with a 
level of activity greater than 5 METs, up to 7 METs, which was 
consistent with the findings of the stress conducted just over 
one year prior.

VA treatment records reflect an additional stress test in August 
2008.  The Veteran achieved a peak workload of 6 METs, limited by 
shortness of breath and chest pain.

The Veteran was underwent an additional VA examination in April 
2010.  He reported having a sedentary lifestyle.  His most 
strenuous activity was climbing the stairs, which he did daily.  
He had to stop briefly at the top to the stairs to catch his 
breath.  He had ceased performing any yard work.  He never had 
congestive heart failure, and had not been hospitalized for his 
heart since is coronary artery bypass graft in 2004.  The Veteran 
was unable to perform a stress test due to bilateral hip and back 
pain.  However, the VA examiner estimated the Veteran's workload 
capacity at 5 METs, limited by dyspnea.  The examiner noted that 
she was unable to differentiate between dyspnea due to the 
Veteran's heart condition from dyspnea due to chronic obstructive 
pulmonary disease (COPD).

Prior to April 28, 2010, the date of the Veteran's last VA 
examination, a rating in excess of 30 percent is not warranted.  
As discussed above, a higher 60 percent rating is warranted when 
coronary artery disease is manifested by more than one episode of 
acute congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Here, there is no evidence to support a higher 60 
percent rating prior to April 2010.  Testing conducted from 
August 2006 through August 2008 demonstrated a workload greater 
than 5 METs, and left ventricular ejection fraction was 53 
percent in August 2006.

However, as of April 28, 2010, the Board finds that a higher 60 
percent rating is warranted.  The VA examination conducted on 
that date revealed an estimated workload of 5 METs, which is 
consistent with the criteria for the 60 percent rating.  Although 
the examiner was unable to differentiate dyspnea caused by 
coronary artery disease from dyspnea caused by a lung condition, 
it is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, a 60 percent 
rating is warranted for the Veteran's coronary artery disease as 
of April 28, 2010.

A 100 percent rating is not warranted in this case.  The medical 
evidence of record does not, at any point during the period on 
appeal, demonstrate chronic congestive heart failure, a workload 
of 3 METs or fewer resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

In evaluating the Veteran's claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's coronary artery 
disease with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for his 
coronary artery disease during the period on appeal.  There is no 
persuasive evidence in the record to indicate that the service-
connected disability would cause any impairment with employment 
over and above that which is already contemplated in the assigned 
schedular rating.  In particular, the assigned 60 percent 
disability rating for coronary artery disease contemplates a 
significant impact on the Veteran's employment.  Moreover, the 
Veteran has also been assigned a total disability rating based on 
individual unemployability (TDIU) since 1991.  The Board 
therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Service Connection

The Veteran contends that he has a lung disability secondary to 
his service-connected chest wall pain with non-union of the 
sternum.  Alternatively, he claims a lung disability secondary to 
his service-connected nicotine dependence.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

In addition to the applicable legal criteria cited above, service 
connection is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service- connected disability and not due 
to the natural progress of the nonservice-connected disease.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service connection 
on the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 C.F.R. § 
3.310 that was in effect before the change, which arguably favors 
the claimant.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a lung condition.  The Veteran 
underwent examinations in November 1953, February 1954, and 
November 1955.  No relevant abnormalities were noted.  During the 
February 1954 examination, the Veteran also specifically denied a 
history of shortness of breath or asthma.

A July 2005 VA treatment record indicates findings of 
centrilobular emphysema in the upper lungs.  Additional records 
reflect that the Veteran's lungs were diminished at the base 
bilaterally in November 2005.  An April 2006 X-ray noted 
pulmonary hyperinflation consistent with COPD.

The Veteran was afforded a VA examination in May 2007.  The 
Veteran reported shortness of breath when climbing the stairs, 
walking and carrying something, or talking for prolonged periods.  
He occasionally experienced a cough productive of clear sputum.  
He did not take any medications for a lung condition.  On 
examination, the Veteran's lungs were clear, with no cyanosis, 
clubbing, or edema.  X-rays showed no indication of pneumonia, 
congestive heart failure or pleural fluid collection.  After 
conducting pulmonary function testing, the examiner diagnosed 
COPD.  However, she indicated that this condition was not related 
to the Veteran's service-connected chest wall pain with non-union 
of the sternum.  Instead, the Veteran's increased pain on deep 
breathing was associated with chest wall pain.  The examiner's 
ultimate conclusion was that the Veteran did not evidence a lung 
condition related to his service-connected chest wall pain with 
non-union of the sternum.

VA treatment records dated December 2008, February 2009, and May 
2009 noted complaints of pain with deep breathing.

The Veteran underwent an additional VA examination in May 2009.  
The Veteran reported that he quit smoking 5 years ago.  He had 
previously smoked on and off since he was 18.  His primary 
complaint was that it hurt to take a deep breath.  He felt pain 
at the site of his non-union of the sternum and the muscles 
underneath.  He also had a dry cough once every couple hours.  He 
was able to walk an unlimited distance on a level surface with no 
shortness of breath, but experienced shortness of breath and 
worsening chest pain after one flight of stairs.  After physical 
examination, the Veteran was diagnosed with COPD and sternal non-
union.  The examiner noted that non-union of the sternum can 
cause the loss of normal mechanics of the thoracic cage and 
affect ventilation.  However, there was no evidence of this on 
pulmonary function testing.  The Veteran's pain was due to his 
sternal non-union, and the pain made him subjectively short of 
breath.  There was no reduced lung capacity or underlying 
restrictive lung disease present on pulmonary function testing.  
The examiner ultimately concluded that the Veteran's COPD was 
secondary to smoking and not the service-connected chest wall 
pain with non-union of the sternum.

The Veteran also submitted an undated private treatment record 
for physical therapy.  The treating therapist noted that the 
Veteran's sternum negatively affected his lung potential due to 
impaired costal cage mobility, scar tissue hypomobility, and 
inhibition due to pain.  

The Veteran testified at a Travel Board hearing in July 2010.  He 
reported chronic pain secondary to his chest wall surgery, which 
he treated with Morphine and Oxycodone.  He also utilized a body 
brace, Lidocaine patches, and a TENS unit.  He had a great deal 
of difficulty with activities such as gardening, lifting, and 
driving.  

Based on the totality of the evidence, service connection on a 
direct basis is not established.  The Veteran's service treatment 
records contain no complaints of lung problems or a diagnosis of 
any lung disability, and clinical evaluation of his lungs was 
normal at discharge.  Moreover, there is no medical or lay 
evidence pertaining to the lungs for decades after service. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran has not 
alleged a continuity of symptomatology since service, and no 
competent medical evidence has otherwise attributed a lung 
disability directly to service.  The Veteran solely asserts that 
he has a lung disability secondary to his service-connected chest 
wall pain with non-union of the sternum and nicotine dependence.  
Consequently, the Board finds that the weight of the evidence is 
against granting service connection on a direct basis.

With regard to secondary service connection, there are no medical 
nexus opinions in the Veteran's favor.  In this regard, the 
Veteran's representative argues that the May 2007 VA examiner's 
statement that the Veteran's respiratory function was 
significantly limited by his chest wall pain from the service-
connected non-union of the sternum constitutes a positive nexus 
opinion.  See the July 2010 hearing transcript, page 3.  This 
finding is similar to the private physical therapist's statement 
that residuals of the Veteran's non-union of the sternum 
"negatively affect his lung potential."  To the extent these 
examiners attributed decreased respiratory function and lung 
potential to the Veteran's service-connected disability, the 
Board notes that symptoms alone, such as decreased respiratory 
function, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The Board emphasizes the May 2007 VA examiner's 
ultimate conclusion was that the Veteran's currently diagnosed 
lung disability, COPD, was not related to his service-connected 
disability.  The physical therapist did not diagnose a lung 
disability.  Accordingly, there is no medical nexus evidence 
indicating a relationship between COPD and service-connected 
chest wall pain with non-union of the sternum.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the Veteran's statements to VA examiners, 
or the personal hearing testimony.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  However, while lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide opinions relating to 
the diagnosis or etiology of diseases or disabilities.  Id; see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board will give more credence to the medical 
evidence found in the record than these lay assertions.

The Veteran has also attempted to establish entitlement to 
service connection through medical literature that discusses the 
relationship between COPD and smoking.  The Board acknowledges 
that medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses).  In this case, however, the 
article submitted by the Veteran does not avail him, as service 
connection secondary to tobacco abuse is not available as a 
matter of law.  38 C.F.R. § 3.300(c).  

Accordingly, lacking evidence that the Veteran's currently 
diagnosed COPD is etiologically related to active service or a 
service-connected disability (other than nicotine dependence, 
which is prohibited by law), service connection is denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

A rating in excess of 30 percent for coronary artery disease 
prior to April 28, 2010, is denied.

Beginning April 28, 2010, a 60 percent disability rating for 
coronary artery disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for a lung disability, to include as secondary 
to service-connected chest wall pain with non-union of the 
sternum and service-connected nicotine dependence, is denied.


____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


